Exhibit 10.2

 

 

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2017, by and between Rancho Santa Fe Mining, Inc., a Nevada
corporation with its principal place of business located at 500 Rainbow Blvd,
Suite 300, Las Vegas, NV 89107 (the “Company”), and Lawrence Geeck, an
individual and resident of the State of California (“Executive” and together
with the Company, the “Parties” and each, a “Party”).

 

RECITALS

A. Executive is currently the Company’s Chief Financial Officer.

B. The Company wishes to continue to employ Executive as Chief Financial Officer
because Executive possesses certain knowledge and skills relating to the
Company’s business, structure and operations that the Company wishes to retain
for the development and success of the Company’s business.

C. The Company wishes to continue to employ Executive, and Executive wishes to
be employed by the Company, on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration mutually exchanged by the Parties, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1.   Employment; Duties. The Company hereby employs Executive, and Executive
hereby accepts employment, as Chief Financial Officer of the Company, subject to
the terms and conditions set forth in this Agreement. As Chief Financial
Officer, Executive shall have such duties, responsibilities and authority as are
commensurate and consistent with such position and as may, from time to time, be
assigned to him by the board of directors of the Company (the “Board”),
including, but not limited to, management of Securities and Exchange Commission
(“SEC”) periodic reporting, interfacing with financial auditors,
accountants/accounting, legal advisors, and Blue Sky state agencies, and general
administration duties. The Executive shall report directly to the Board. During
the Term (as defined herein), Executive shall devote his full business time and
efforts to the performance of his duties hereunder, unless otherwise explicitly
authorized by the Board. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by Executive for the making of passive personal
investments, the conduct of private business affairs, and charitable activities
shall be allowed, provided that such activities do not materially interfere with
the services required to be rendered to the Company hereunder and do not violate
the restrictive covenants set forth herein.

2.   Term of Employment. The term of Executive’s employment hereunder, unless
sooner terminated as provided herein (the “Initial Term”), shall be for a period
of one (1) year, having commenced on January 1, 2017 (the “Commencement Date”).

3.   Compensation of Executive.

(a) Base Salary. Beginning on the Effective Date, the Company agrees to pay the
Executive a base salary at the monthly rate of Seven Thousand Five Hundred
($7,500) Dollars. All salary or other compensation payable to the Executive
shall be subject to the customary withholding, FICA, medical and other tax and
other employment taxes and deductions as required by federal, state and local
law with respect to compensation paid by an employer to an employee.

(b) Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Executive shall be promptly reimbursed, against presentation of
vouchers or receipts therefor, for all expenses properly and reasonably incurred
by Executive on behalf of the Company in the performance of Executive’s duties
hereunder.

(c) Benefits. Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health (for Executive and
his immediate family) and benefit plans and all other benefits and plans,
including perquisites, if any, as the Company provides to its senior executives
(the “Benefit Plans”).

(d) Indemnification and D&O Insurance. The Company agrees to indemnify the
Executive to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, providing to the Executive, if applicable,
any Directors or Officers Insurance Policy, in effect as of the Effective Date,
or which becomes effective during the Initial Term of this Agreement and/or any
renewal or extension period thereafter, with such indemnification of the
Executive to be on terms determined by the Board, or any of its authorized
Committees, but on terms no less favorable than provided to any other Company
executive, officer or director, and subject further to the terms of any separate
written Indemnification Agreement.

4.   Termination; Disability; Resignation; Termination Without Cause.

(a) Termination for Cause. The Company shall have the right to terminate the
Executive’s employment hereunder for Cause. Upon such termination for Cause,
Executive shall have no further duties or obligations under this Agreement
(except as provided in Section 5) and the obligations of the Company to
Executive shall be as set forth below. For purposes of this Agreement, “Cause”
shall mean:

(i) Executive’s indictment or conviction of a felony or any crime involving
moral turpitude under federal, state or local law;

(ii) Executive’s failure to perform (other than as a result of Executive’s being
Disabled), in any material respect, any of his duties or obligations under or in
accordance with this Agreement for any reason whatsoever, including, without
limitation, failure to execute or comply with a direction of the Board, and the
Executive fails to cure such failure within ten (10) business days following
receipt of notice from the Company, or, if such failure cannot be cured within
such ten (10) business day period, Executive fails to initiate a cure within
such ten (10) business day period;

(iii) Executive commits any dishonest, malicious or grossly negligent act which
is materially detrimental to the business or reputation of the Company, or the
Company’s business relationships, provided, however, that in such event the
Company shall give the Executive written notice specifying in reasonable detail
the reason for the termination;

(iv) Any intentional misapplication by Executive of the Company’s funds or other
material assets, or any other act of dishonesty injurious to the Company
committed by Executive; or

(v) Executive’s use or possession of any controlled substance or chronic abuse
of alcoholic beverages, which use or possession the Board of Directors
reasonably determines renders Executive unfit to serve in his capacity as Chief
Financial Officer of the Company.

In the event the Company terminates the Executive's employment for Cause, then
the Executive shall be entitled to receive only such compensation, expenses
and/or benefits that have been earned, accrued or vested as of the date of such
termination (collectively, “Accrued Obligations”).

(b) Disability. The Company shall have the right to terminate the Executive's
employment hereunder by reason of the Executive’s becoming Disabled for an
aggregate period of ninety (90) days in any consecutive three hundred sixty
(360) day period (the “Disability Period”).

(i) “Disabled” as used in this Agreement means that, by reason of physical or
mental incapacity, Executive shall fail or be unable to substantially perform
the essential duties of his employment with or without reasonable accommodation.

(ii) In the event Executive is Disabled, during the period of such disability he
shall continue to receive his base compensation in the amount set forth in
Section 3(a) hereof, which base compensation shall be reduced by the amount of
all disability benefits he actually receives under any disability insurance
program in place with the Company until the first to occur of (1) the cessation
of the Disability or (2) the termination of this Agreement by the Company.
During the period of Disability and prior to termination, the Executive shall
continue to receive the benefits provided in Section 3 hereof.

(iii) If the Executive is terminated at the end of the Disability Period, then
the Executive shall receive only such compensation, expenses and/or benefits
that have been earned, accrued or vested as of the date of such termination.

(c) Death. The Company’s employment of the Executive shall terminate upon his
death and all payments and benefits shall cease upon such date provided,
however, that under this Agreement the estate of such Executive shall be
entitled to receive such compensation, expenses and/or benefits that have been
earned, accrued or vested as of the date of such termination.

(d) Termination by the Executive for Good Reason.

The Executive may elect, by written notice to the Company, such notice to be
effective immediately upon receipt by the Company, to terminate his employment
hereunder if:

(i) The Company sells all or substantially all of its assets and the Executive
is not retained or otherwise has his employment terminated;

(ii) The Company merges or consolidates with another business entity in a
transaction immediately following which the holders of all of the outstanding
shares of the voting capital stock of the Company own less than a majority of
the outstanding shares of the voting capital stock of the resulting entity
(whether or not the resulting entity is the Company); provided, however, that
the Executive shall not be permitted to terminate his employment under this
subsection unless he notifies the Company in writing that he does not approve of
the directors selected to serve on the Board after the merger or similar
transaction described herein; or

(iii) The Company defaults in making any of the payments required under this
Agreement and said default continues for a ninety (90) day period after the
Executive has given the Company written notice of the payment default.

If the Executive elects to terminate his employment hereunder pursuant to this
Section 4(d), then the Company shall continue to pay to the Executive his base
salary and all benefits owed hereunder through the end of the current Term.

(e) Resignation. If the Executive voluntarily resigns during the Term of this
Agreement or any Renewal Term other than pursuant to Section 4(d) hereof, then
all payments and benefits shall cease on the effective date of resignation,
provided that under this Agreement the Executive shall be entitled to receive
such compensation, expenses and/or benefits that have been earned, accrued or
vested as of and through the date of such termination, such date of termination
to be mutually agreed upon between the Executive and the Company.

(f) Termination Without Cause. The Company may terminate this Agreement at any
time, for any reason, or for no reason, effective immediately upon notice to
Executive, delivered in accordance with Section 6 of this Agreement, stating
Company’s intention to terminate this Agreement. If the Company terminates this
Agreement pursuant to this Section 4(f) during the Term of this Agreement or any
renewal term, then the Company shall continue to pay to the Executive his base
salary hereunder through the end of the current Term and shall receive all
Accrued Obligations as of the date of such termination.

5.   Covenants.

(a) Confidentiality.

(i) Proprietary Information. Executive understands and acknowledges that, during
the course of his employment with the Company, Executive shall create and has
created, as well as shall be granted and has been granted access to, certain
valuable information relating to the business of the Company that provides the
Company with a competitive advantage (or that which could be used to the
disadvantage of the Company by a Competitive Business, as defined herein), which
is not generally known by, nor easily learned or determined by, persons outside
the Company (collectively referred to herein as “Proprietary Information”)
including, but not limited to: Developments (as defined herein), the Company’s
products, applications, methods, trade secrets and other intellectual property,
the research, development, procedures, manuals, confidential reports, technical
information, financial information, business plans, prospects of opportunities,
purchasing, operating and other cost data, employee information (including, but
not limited to, personnel, payroll, compensation and benefit data and plans),
including all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Proprietary Information, as well as such
information that is the subject of meetings and discussions and not recorded.
Proprietary Information shall not include such information that Executive can
demonstrate is generally available to the public (other than as a result of a
disclosure by Executive).

(ii) Duty of Confidentiality. Executive agrees at all times, both during and
after Executive’s employment with the Company, (i) to hold all Proprietary
Information in a confidential manner for the benefit of the Company, to
reasonably safeguard all such Proprietary Information; and (ii) to adhere to any
non-disclosure, confidentiality or other similar agreements to which Executive
or the Company is or becomes a party or subject thereto. Executive also agrees
that he shall not, directly or indirectly, disclose any such Proprietary
Information to, or use such Proprietary Information for the benefit of, any
third person or entity outside the Company, except to persons identified in
writing by the Company. Executive further agrees that, in addition to enforcing
this restriction, the Company may have other rights and remedies under the
common law or applicable statutory laws relating to the protection of trade
secrets.

(iii) Investors, Other Third-Parties, and Goodwill. Executive acknowledges that
all Company Investors, together with all distributors, representatives, agents,
licensees and third-parties (“Other Third Parties”) that the Executive interacts
and works with while employed by Company, are doing business with the Company
and not with the Executive, personally, and that in the course of dealing with
such Investors and Other Third Parties, the Company has established goodwill
with respect to each such Investor and Other Third Party that is created and
maintained at the Company’s expense (“Third-Party Goodwill”). Executive also
acknowledges that, by virtue of his employment with the Company, he has gained
or will gain knowledge of the business needs of, and other information
concerning, the Investors and Other Third Parties, and that Executive will
inevitably have to draw on such information if Executive solicits or provides
services to any Investor or Other Third Parties on his own behalf or on behalf
of a Competitive Business. For purposes of this Agreement, “Competitive
Business” shall mean any enterprise engaged in any business that is
substantially similar to that which the Company is engaged, or plans to be
engaged, so long as Executive is directly involved in such business or planned
business on behalf of the Company.

(iv)   Nondisparagement. The Executive agrees that at no time during his
employment by the Company or thereafter, shall he make, or cause or assist any
other person to make, any statement or other communication to any third party
which impugns or attacks, or is otherwise critical of, the reputation, business
or character of the Company or any of its respective directors, officers or
employees.

(b) Restrictions on Solicitation. Executive shall not, directly or indirectly,
without the prior written consent and approval of the Company, (i) interfere
with or attempt to interfere with the relationship between any person who is, or
was during the then most recent three (3) month period, an employee, agent,
representative or independent contractor of the Company, or solicit, induce or
attempt to solicit or induce any of them to leave the employ or service of the
Company or to violate the terms of their respective contracts, agreements or any
employment arrangements with the Company; or (ii) induce or attempt to induce
any customer, client, supplier, distributor, licensee or other business relation
of the Company to cease doing business with the Company, or in any way interfere
with the contract or relationship between the Company and any customer, client,
supplier, distributor, licensee or other business relation of the Company. As
used herein, the term “indirectly” shall include, without limitation,
Executive’s permitting the use of Executive’s name by any Competitive Business
to induce or interfere with any employee or business relationship of the
Company.

(c) Restrictions on Executive’s Competitive Employment. In order to protect the
Company’s Proprietary Information and Third-Party Goodwill, Executive
acknowledges and agrees that in the event this Agreement is terminated for any
reason, then, from the date of such termination, or from the last date upon
which severance is paid to Executive, whichever is later, and for a period of
one (1) year thereafter, the Executive shall not, without the Company’s express
written consent, directly or indirectly, own, control, manage, operate,
participate in, be employed by, permit the use of his name with, or act for or
on behalf of, any Competitive Business which competes directly with the Company
and its products. The Executive agrees that the restriction on competitive
employment contemplated herein is necessary and reasonable in order to protect
the Company in the conduct of its business.

(d) Assignment of Developments.

(i) Executive acknowledges and agrees that all developments, including, without
limitation, the creation of new products, devices, inventions, discoveries,
concepts, ideas, improvements, patents, trademarks, trade names, trade dress,
service marks, copyrights, domain names, trade secrets, designs, works, reports,
computer software or systems, flow charts, diagrams, procedures, data,
documentation, and writings and applications thereof, including all results and
proceeds of the foregoing, relating to the Business or future business of the
Company that Executive, alone or jointly with others, has discovered, suggested,
conceived, created, made, developed, reduced to practice, or acquired during
Executive’s employment with or as a result of Executive’s employment with the
Company (collectively, “Developments”) are being prepared by Executive as an
employee of the Company within the scope of Executive’s employment and shall be
considered as “works made for hire” and shall remain the sole and exclusive
property of the Company, free of any reserved or other rights of any kind on
Executive’s part. If and to the extent the fact that the Developments are works
made for hire is not effective to place ownership of the Developments and all
rights therein to the Company, then Executive hereby solely, exclusively and
irrevocably assigns and transfers to the Company any and all of his right, title
and interest in and to the Developments. Executive agrees to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare and to take any and all
other actions that are necessary or desirable, in the reasonable opinion of the
Company, to evidence or effectuate all or any of the Company’s rights hereunder,
including executing and delivering patent, trademark or copyright applications
and instruments of assignment to the Company and enabling the Company to file
instruments of assignment for, to file and prosecute applications for, and to
acquire, maintain, and enforce, all patents, trademarks or copyrights covering
the Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by Executive or made available to Executive
concerning the Developments or otherwise concerning the past, present, or
planned business of the Company are the property of the Company, and shall be
delivered to the Company immediately upon the termination of Executive’s
employment with the Company.

(ii) If any patent, trademark or copyright application is filed by Executive or
on Executive’s behalf during Executive’s employment with the Company or within
one (1) year after Executive’s leaving the Company’s employ, describing a
Development within the scope of Executive’s work for the Company or which
otherwise relates to a portion of the business of the Company, of which the
Executive had knowledge during Executive’s employment with the Company, it is to
be conclusively presumed that the Development was conceived by Executive during
the period of such employment.

(e) Remedies. Executive acknowledges that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Proprietary Information.
Executive further acknowledges and agrees that damages for a breach or
threatened breach of any of the covenants set forth in this Section 5 will be
difficult to determine and will not afford a full and adequate remedy, and
therefore agrees that the Company, in addition to seeking actual damages in
connection therewith and the termination of the Company’s obligations in
hereunder, may seek specific enforcement of any such covenant in any court of
competent jurisdiction, including, without limitation, by the issuance of a
temporary or permanent injunction without the necessity of showing any actual
damages or posting any bond or furnishing any other security, and that the
specific enforcement of the provisions of this Agreement will not diminish
Executive’s ability to earn a livelihood or create or impose upon Executive any
undue hardship. Executive also agrees that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.

(f) Rights to Materials and Return of Materials. All papers, files, notes,
correspondence, lists, software, software code, memoranda, e-mails, price lists,
plans, sketches, documents, reports, records, data, research, proposals,
specifications, technical information, models, flow charts, schematics, tapes,
printouts, designs, graphics, drawings, photographs, abstracts, summaries,
charts, graphs, notebooks, investor lists, customer/client lists, information on
the use, development and integration of software, information relating to the
research, development, preparation, maintenance and sale of any Company created
products, including RF or Microwave products, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium (together
with all copies of such documents and things) relating to the Business of the
Company or containing Proprietary Information and/or Developments, which
Executive shall use or prepare or come in contact with in the course of, or as a
result of, Executive’s employment by the Company shall, as between the parties
to this Agreement, remain the sole property of the Company. Laptop computers,
other computers, software and related data, information and other property
provided to Executive by the Company or obtained by Executive, directly or
indirectly, from the Company, also shall remain the sole property of the
Company. Upon the termination of Executive’s employment or upon the prior demand
of the Company, Executive shall immediately return all such materials and things
to the Company and shall not retain any copies or remove or participate in
removing any such materials or things from the premises of the Company after
termination or the Company’s request for return.

6.   Notices. Any notice or communication given by either Party hereto to the
other shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:



If to the Company: Rancho Santa Fe Mining, Inc.   500 Rainbow Blvd   Suite 300  
Las Vegas, CA 89107   Attention: Michael Midlam, CEO   Facsimile: [858-717-8090]
    With a copy, that shall not   constitute notice, to: Lucosky Brookman LLP  
101 Wood Avenue South, 5th Floor   Woodbridge, New Jersey 08830   Facsimile:
(732) 396-4401     If to Executive: Lawrence Geeck   9655 Granite Ridge Drive  
Suite 200   San Diego, CA 92123   Attention: Michael Midlam, CEO   Facsimile:
[858-717-8090]



 

Any notice shall be deemed given when actually delivered to such address, or two
(2) days after such notice has been mailed or sent by Federal Express, whichever
comes earliest. Any person entitled to receive notice may designate in writing,
by notice to the other, such other address to which notices to such person shall
thereafter be sent.

 

7.   Miscellaneous.

(a) Representations and Covenants. In order to induce the Company to enter into
this Agreement, the Executive makes the following representations and covenants
to the Company and acknowledges that Company is relying upon such
representations and covenants:

(i) No agreements or obligations exist to which the Executive is a party or
otherwise bound, in writing or otherwise, that in any way interfere with, impede
or preclude him from fulfilling any and all of the terms and conditions of this
Agreement.

(ii) Executive, during his employment, shall use his best efforts to disclose to
the Board, in writing, or by other effective method, any bona fide information
known by him, which he reasonably believes is not known to the Board, and which
he reasonably believes would have any material negative impact on the Company.

(b) Entire Agreement. This Agreement contains the entire understanding of the
Parties with respect to the subject matter contained herein and supersedes the
effectiveness all other prior agreements and understandings between the Parties
or between Executive and the Company with respect to such subject matter.

(c) Amendment; Waiver. The Parties agree that this Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the Party against whom enforcement is sought. No failure to exercise, and no
delay in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver of any breach of any provision of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision.

(d) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business. Executive’s rights or obligations under this
Agreement may not be assigned by Executive.

(e) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(f) Governing Law; Jurisdiction; Interpretation. This Agreement shall be
construed in accordance with and governed for all purposes, by the laws and
public policy of the State of Nevada, except as it pertains to conflict of laws
principles. Jurisdiction and venue shall be conferred upon the state and federal
courts located in the State of Nevada.

(g) Further Assurances. Each of the Parties agree to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time, and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

(h) Severability. The Parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the Parties further agree that if any one or more of the provisions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions of this
Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated. Moreover, if any of
the provisions contained in this Agreement are determined by a court of
competent jurisdiction to be excessively broad as to duration, activity or
subject, it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the maximum extent compatible with then
applicable law.

(i) Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.

(j) Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company the Executive is a “specified employee” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
shall defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six (6) months following
Executive’s termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code) and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that does not cause such an accelerated or
additional tax while, to the extent possible, preserving the overall economic
benefit to the Executive of such payments or benefits. The Company shall consult
with Executive in good faith regarding the implementation of the provisions of
this Section 7.10; provided that neither the Company nor any of its officers,
directors, shareholders, employees, agents or representatives shall have any
liability to the Executive with respect thereto.

(k) Survival. Notwithstanding the termination of the Executive’s employment
hereunder, the terms, conditions and provisions contained herein shall survive
such termination.

(l) Counterparts. The Parties agree that this Agreement may be signed in two (2)
or more counterparts, each of which shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same instrument.

 

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed, or have caused to have
executed, this Agreement as of the day and year first above written.

 

[rsfmlgsig.jpg] 